Detailed Action
This is the final office action for US application number 16/008,661. Claims are evaluated as filed on November 4, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
\

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Purnell, Ardito, and Foley teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the first arm of Purnell is shown to be curved at 34, 36, 38 and is not perpendicular to the straight portion as now required in claim 1 (Remarks p. 11), Examiner agrees that element labels 34 and 36 point to regions that contain curves. However, no claim limitations are provided to preclude the pinning member from including curves. Instead, claim 1 lines 7-9 provide that “an entirety of the first arm portion is straight and the localizing pinning member has an axis extending from the point or tip, the axis extends generally / substantially perpendicular generally/substantially perpendicular to the straight first arm portion as claimed.
With regards to Applicant’s argument that an axis extending from the point/tip would not be perpendicular to the straight arm portion as required (Remarks p. 11), Examiner notes that it is not claimed that the axis is perpendicular to the straight arm portion. Instead, “the axis extends generally / substantially perpendicular relative to the first end of the first arm portion” in lines 8-9. Further, Examiner notes that there does not appear to be support in the original disclosure for the axis being perpendicular to the straight arm portion and there is nothing in Purnell to prevent an axis from being perpendicular to the straight arm portion. Thus, as shown in the illustration of Fig. A, the device of Purnell has an axis as claimed.
With regards to Applicant’s argument that Purnell is a multi-piece component and not a unitary or single piece component as now claimed (Remarks p. 11), Examiner agrees and notes that such is taught by Ardito in the below rejection. Further, Examiner notes that such was not originally disclosed by Applicant as detailed in the specification objection and rejection under 35 USC 112a below.

Specification
The amendment filed November 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the guide component 21 being unitary or a single piece and the pinning member axis extending generally/substantially perpendicular relative to the arm 22 from the end 22a of an arm portion 22. That is, the original disclosure is silent to any structure being unitary, monolithic, or of single piece construction or construction of one piece and is even silent to the material construction of the device which includes a movable member (40, ¶70 disclosed to be positionable anywhere along the arcuate arm portion). Further, end 22a .
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 1, the specification appears to lack proper antecedent basis for “the guide component being a unitary or single piece component or structure” in line 5. That is, the original disclosure is silent to any structure being unitary, monolithic, or of single piece construction or construction of one piece and is even silent to the material construction of the device which includes a movable member (40, ¶70 disclosed to be positionable anywhere along the arcuate arm portion). Thus, the specification fails to provide proper antecedent basis for “the guide component being a unitary or single piece component or structure” in line 5. Examiner suggests cancelling this limitation.

Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: intra articular localizing pinning member in claim 1 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1, 2, 6-10, and 12-16, “the guide component being a unitary or single piece component or structure” in claim 1 line 5 appears to be new matter. That is, the original disclosure is silent to any structure being unitary, monolithic, or of single piece construction or construction of one piece and is even silent to the material construction of the device which includes a movable member (40, ¶70 disclosed to be positionable anywhere along the arcuate arm portion). Thus, “ the guide component being a unitary or single piece component or structure” in claim 1 line 5 constitutes new matter. Examiner suggests cancelling this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “the axis extends generally / substantially perpendicular relative to the first arm from the first end of the first arm portion and a second arcuate arm portion extending from and integral to the second end of the first arm portion” in lines 8-11 and the intended interpretation of an axis being perpendicular “relative to the first arm from the first end of the first arm portion and a second arcuate arm portion” for the disclosed structure and where such is supported in , the guide component having [[and]] a second arcuate arm portion extending from and integral to the second end of the first arm portion”.
Claim(s) 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al. (US 4,883,048, hereinafter “Purnell”) in view of Ardito et al. (US 2016/0089161, hereinafter “Ardito”).
claim 1, Purnell discloses a system (Figs. 1, 2a, 2e, 5, and 11-13) capable of use for accessing extra articular lesions, intra osseous lesions, bone marrow lesions, or all of the preceding conditions within a bone (if one so chooses, shown in Figs. 5 and 11-13 for use with bone, e.g. if there were an abnormality positioned to the left of 38 as shown in Fig. 11; i.e. the system is capable of having the pinning member inserted near an abnormality and being operated as disclosed) comprising: an intra articular localizing pinning member (see illustration Fig. A, i.e. portion of 34, 36, 38) capable of being used to determine a location of the lesion or abnormality (if one so chooses, shown in Fig. 2 for use with bone, e.g. if there were an abnormality positioned to the left of 38 as shown in Fig. 11; i.e. the system is capable of having the pinning member inserted near an abnormality and being operated as disclosed), the localizing pinning member has a point or tip (see illustration Fig. A, i.e. tip of 36/38) attached or integral to a guide component (‘First arm’, ‘Second arcuate arm attachment portion’, ‘Second arcuate arm track portion’, and ‘Movable guide’ as labeled on the illustration Fig. A, 2, and 16, Figs. 1 and 2a), the guide component having a first arm portion (‘First arm’ as labeled on the illustration Fig. A) having a first end and a second end (Fig. 2a) with the localizing pinning member at the first end (as defined, Fig. 1), an entirety of the first arm portion is straight (as defined, Fig. 2a) and the localized pinning member has an axis extending from the point or tip (see illustration Fig. A, Fig. 2(a)), the axis extends generally / substantially perpendicular relative to the first end of the first arm portion (Fig. 2a), the guide component having a second arcuate arm portion (‘Second arcuate arm attachment portion’, ‘Second arcuate arm track portion’, and ‘Movable guide’ as labeled on the illustration Fig. A, 2, and 16) extending from and integral to the second end of the PT along the virtual pathway along a first axis L1 and the guide component being attached or integral to the localizing pinning member at a predetermined position (if one so chooses to position the system as such, Figs. 1, 2a, and 11-13), wherein manipulating the guide component about an axis of the localizing pinning member extending from the point or tip establishes a desired target location (if one so chooses to manipulate the system as such, Figs. 1, 2a, and 11-13) capable of use for creation of a first entry access based on a relevant anatomy by pivoting the guide component about the point or tip of the localizing pinning member positioned on the cartilage or the subchondral bone without penetrating through the cartilage and the subchondral bone by swinging the second arcuate arm portion to establish the desired target location capable of use for the creation of the first entry access based on relevant anatomy along a second axis L2 to form a blind angled osteal tunnel or channel (if one so chooses to manipulate the system as such, Figs. 1, 2a, and 11-13), wherein the second axis L2 intersects the first axis L1 at the location or point LPT (Figs. 1, 2a, and 11-13); the second arcuate arm 2 within or in a proximity of the lesion or the abnormality (Figs. 1, 2a, and 11-13). Further, Purnell discloses that having a plurality of first arm portions for use for different purposes or surgeries including tibial targeting in tibial valgus osteotomy and posterior cruciate ligament reconstruction, femoral targeting in anterior cruciate ligament reconstruction, and tibial targeting in anterior cruciate ligament reconstruction (col. 6 lines 39 - 46). As to claim 2, Purnell discloses that utilization of the localizing pinning member includes positioning the localizing pinning member onto cartilage or subchondral bone to define the virtual pathway through the lesion or abnormality to locate or stabilize or both prior to creating the first entry access (if one so chooses to position the system as such, Figs. 1, 2a, and 11-13). As to claim 6, Purnell discloses that the guide component is set or fixed at a desired first entry access point (if one so chooses to position the system as such, Figs. 1, 2a, and 11-13). As to claim 7, Purnell discloses that the second arcuate arm portion of the guide component has an opening (of passageway 20, shown holding the pin 22 in at least Fig. 12, Figs. 1, 2e, 11, and 12) capable of use for passing a drill, a pin or a punch through the guide component to form the first entry access to a desired depth within or in the proximity of the lesion or abnormality (if one so chooses to use the system as such, Figs. 1, 2e, 11, and 12). As to claim 8, Purnell discloses that an additional entry access is created by moving a position of the localizing pinning member into the first entry access using the first entry access and the guide component to position and direct the additional entry access to be oriented in the same plane as the first entry access (if one so chooses to use the system as such, Figs. 1, 2a, 2e, 11, and claim 9, Purnell discloses that a first line extends along a track of the virtual pathway of the localizing pinning member in the first entry access and a second line extends along a track of the drill, pin or punch forming the additional entry access (Figs. 1, 2a, and 11-13), wherein the first and second lines intersect (Figs. 1, 2a, and 11-13). As to claim 10, Purnell discloses that the first entry access has an end in or through the lesion or abnormality and the additional entry access has an end at least in proximity to, in or through the lesion or abnormality (if one so chooses to use the system as such, Figs. 1, 2a, and 11-13), wherein the first access end is located short of, beyond, or at an intersection of the second line extending from the track of the additional entry access (if one so chooses to use the system as such, Figs. 1, 2a, and 11-13). As to claim 12, Purnell discloses that the second arcuate arm portion extends arcuately from the second end of the first arm portion to an end of the second arcuate arm portion (as defined, see illustration Fig. A, Figs. 1, 2a, and 5), the second arcuate arm portion having a moveable guide (‘Movable guide’ as labeled on the illustration Fig. A and 16) with an opening (of passageway 20, shown holding the pin 22 in at least Fig. 12, Figs. 1, 2e, 11, and 12) capable of use for passing the drill, punch or pin (if one so chooses to use the system as such, Figs. 1, 2e, 11, and 12). As to claim 13, Purnell discloses that the moveable guide can be configured along the second arcuate arm portion at any angle between 30[Symbol font/0xB0] to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Figs. 1, 5, and 11-13). As to claim 14, Purnell discloses that the movable guide is a tubular sleeve (14, Figs. 1 and 2e) and the tubular sleeve is capable of moving linearly relative to the second arcuate arm portion (when 16 
Purnell is silent to the guide component being a unitary or single piece component or structure. 
Ardito teaches a similar system (Figs. 2 and 3) comprising: an intra articular localizing pinning member (124/224b), the guide component being a unitary or single piece component or structure (¶123 and 130) having a first arm portion (124) having a first end and a second end with the localizing pinning member at the first end (Fig. 2), the localizing pinning member has an axis extending from the point or tip (Fig. 2), the axis extends generally / substantially perpendicular relative to the first end of the first arm portion (Fig. 2), the guide component having a second arcuate arm portion (122/222) extending from and integral to the second end of the first arm portion (Figs. 2 and 3, ¶130).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the guide component with a plurality of first arm portions as disclosed by Purnell to be of unitary/singular construction with a plurality of different guide components for different contexts as taught by Ardito in order to ensure that the first and second arms are not moved with respect to each other to adjust an intended angle or trajectory of the bone tunnel to be drilled and so that neither the first nor second arm are moved with respect to a component configured to be held by the user, such as a frame, to adjust an intended angle or trajectory of the bone tunnel to be drilled (Ardito ¶123) so that assist in allowing access to a desired location in  


    PNG
    media_image1.png
    787
    1036
    media_image1.png
    Greyscale

Fig. A: Annotated portions of Figs. 1 and 2a-e and 2g

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell and Ardito in view of Foley et al. (US 2014/0025121, hereinafter “Foley”).
As to claim 15, the combination of Purnell and Ardito discloses the invention of claim 14 as well as that the guide component has a tightening nut (8) capable of use to fix the tubular sleeve to the second arcuate arm portion (Figs. 1 and 11-13). As to claim 16, the combination of Purnell and Ardito discloses that the second arcuate arm portion has a curved slotted opening (between track portions 4 and 6 as best shown in Fig. 5) between ends (Fig. 5) allowing the moveable guide to be positioned along the slotted opening prior to being fixed (Figs. 1 and 5).
The combination of Purnell and Ardito is silent to the guide component having a tightening clamp. 
Foley teaches a similar system (Figs. 1-4) comprising: an intra articular localizing member (20) having an end (16) or tip attached or integral to a guide component (42, 58, 54, 90, 12, Figs. 1-4), the guide component having a first arm portion (54, Fig. 2), the localizing member extends generally / substantially perpendicular from the first end of the first arm portion (Fig. 2) and a second arcuate arm portion (42) extending from the second end of the first arm portion (as defined, Fig. 2), wherein the point or tip of the localizing pinning member never enters the bone (if one so chooses to position the system as such, Figs. 1 and 4); the second arcuate arm portion of the guide component capable of passing a drill, a pin or a punch (instrument 80, Fig. 1); wherein the second arcuate arm portion extends arcuately from the second end of the first arm portion to an end of the second arcuate arm portion (Fig. 2), the second arcuate arm portion having a moveable guide (90, 80) with an opening (shown in Fig. 3 holding the instrument 80, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the movable guide nut as disclosed by the combination of Purnell and Ardito to have an internally threaded extension that engages threading on a tightening clamp as taught by Foley in order to lock the movable guide in position and trajectory along the elongate slot while simultaneously allowing the movable guide instrument portion to be translated and/or rotated along the selected trajectory (Foley ¶22).

    PNG
    media_image2.png
    528
    713
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775